I cannot concur with my brethren in the conclusion reached in this case. I agree that the question is whether certain correspondence shows a contract to sell. When, by their letter of May 9th, defendants acknowledged receipt of plaintiff's letter confirming an order placed with defendants for the lumber, and saying, "it being the first business with you, it is but proper for us to have an understanding as to terms," and stated the terms and that it would be glad to begin shipping if the terms were satisfactory to plaintiff, and requested a reply, and plaintiff answered by letter of May 15th as follows: "We have for acknowledgment yours of the 9th instant regarding shipment of the eight cars ...... ordered by us for delivery at Forty-eight Street Station, Bush Terminal, all of which is in order," the contract was complete. This was a sufficient acceptance of all the terms stated in defendant's letter of May 9th. That they did not so understand it, as appears by statements in their subsequent letters, cannot relieve them from the plain effect of the letter. Defendants were not entitled to insist on an acceptance *Page 559 
which they, in fact, understood. All they were entitled to was an acceptance stated in terms which were reasonably clear and sufficiently plain to be understood by a person of ordinary intelligence. In the light of the correspondence and negotiations preceding and all the facts and circumstances under which plaintiff's letter of May 15th was received, I cannot bring myself to the conclusion that there is any doubt whatever as to the meaning of that letter and the words, "all of which is in order." Defendants say that these words are not technical terms. It follows that they must be taken in their natural and obvious sense, which is that the buyer agreed to the stipulations exactly as set forth by the seller in the letter being answered.
I would affirm the judgment.